DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu, Yue et al (CN 110416335).
Regarding claim 1, Xu Yue et al teach (Figs. 1-5) A photodetector device comprising: a light absorbing region (17) of doped semiconductor material bounded by upper, lower and side surfaces (see figure 2 which shows boarders between the different materials), the light absorbing region being configured to generate pairs of oppositely charged carriers in response to photon absorption; an anode region (12) composed of a highly doped p-type or n-type semiconductor material and arranged in contact with the light absorbing region; a cathode region (13) composed of a highly doped n-type or p-type semiconductor material of opposite type to the anode region and arranged in contact with the light absorbing region; a ground region (15) composed of a highly doped p-type or n-type semiconductor material of the same types as the anode region and arranged in contact with the light absorbing region; wherein the anode, cathode and ground regions are arranged in relation to each other and the light absorbing region such that, when the device is switched from reverse bias to forward bias for sensing, a depletion region is created in the light absorbing region adjacent the anode region, current flows 
Regarding claim 2, Xu Yue et al teach (abstract) the threshold number of said carriers is one to provide single photon detection.
Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art of record does not teach the resistance between the cathode and ground regions is much greater than the resistance between the anode and cathode regions so that, when a voltage is applied between the anode and cathode regions, the voltage dropped between the anode and cathode regions is at least 10 times greater than the voltage dropped between the cathode and ground regions. 
Regarding claim 4, prior art of record does not teach at least one island of doped semiconductor material embedded in the light absorbing region adjacent the anode region, wherein the or each island is oppositely doped to the light absorbing region, the or each island being arranged so that it lies within the depletion region that is formed when the device is reset.
Regarding claim 5, prior art of record does not teach the anode region has a depth at least two times smaller than the depth of the cathode region, thereby to reduce its capacitance.
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878